DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
  
				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) Applicant amended claim 1 to further recite the subject matter of original claim 5 (“said sensor is a switch activated by pressing the inner face of said device against contact surfaces of the finger of the patient”). However, the subject matter of claim 4 is directed towards a different embodiment as disclosed by Applicant’s specification ([0031]-[0032]). Therefore, the subject matter of claim 4 (combining the different embodiments (capacitive sensor and switch) was not in possession of Applicant at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1-2, 7 are also rejected due to dependency. 
	Claim 1 recites “to be detected by a photo-sensor to receive physiological data”. The photo-sensor is not positively claimed. Therefore, it is unclear whether the photo-sensor is part of the wireless pulse oximeter for continuous use or not. Further, it is unclear in what way it is limiting the claimed subject matter. The recited function (“to be detected by a photo-sensor to receive physiological data”) does not follow from a positively recited structure in the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. Clarification is requested via amendments.
	Claim 1 recites “said remote device consisting of an intelligent terminal comprising a display and a specific processing application for processing the physiological data 
	Claim 1 recites “commanding a timer to activate the light emitting diode to turn on for only a defined time interval”. The timer is not positively claimed. Therefore, it is unclear whether the timer is part of the first device or not and in what way it is limiting the claimed subject matter. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. Clarification is requested via amendments. 
	Claim 2 further discloses details of the remote device. However, since it is unclear whether the remote device is part of the wireless pulse oximeter for continuous use or not. It is unclear in what way the limitations of claim 2 are further limiting the subject matter of claim 1. Clarification is requested via amendments. 
	
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swedlow et al. (USPN 5,746,697-previously cited) in view of Isaacson et al. (USPN 20120289800-previously recited) in view of Mannheimer et al. (USPN 8,352,004).
	Regarding claim 1, Swedlow et al. discloses medical diagnostic apparatus with sleep mode comprising a first device comprising a double emitter light emitting diode, configured to emit different wavelengths to a part of the body of a patient to be detected by a photo-sensor to receive physiological data (Col.4 lines 20-30, figure 1), a radio frequency (RF) transceiver with an antenna powered communicates the received physiological data through a RF connection to remote device said remote device consisting of an intelligent terminal comprising a display and a specific processing application for processing the physiological data received by way of said RF connection (Col.4 lines 1-20, 58-65, Wireless connection is an radio frequency technology. The remote host is a computer that wirelessly receives physiological data; Examiner inherently interprets that the computer includes a processor and a display); said first device comprising a microcontroller which performs automatic battery charge saving function through commanding a timer to activate the light emitting diode to turn on for only a defined time interval upon detecting the presence of the part of the patient’s body (Col. 4 line 58-Col.5 line 65). Further, Swedlow et al. discloses said automatic battery charge saving function comprises a sensor activated by the detecting presence of a finger which being the part of the patient’s body next to an inner face of said first device (Swedlow et al. Col.5 lines 51-20).

	Regarding claim 2, Swedlow et al. in view of Isaacson et al. in view of Mannheimer et al. discloses that said remote device displays on a screen the information relating to the patient’s physiological data and is a computer (Swedlow et al. discloses that the 
	Regarding claim 6, while Swedlow et al. fails to disclose battery recharging circuit which couples to a docking station. Isaacson et al. discloses a noninvasive physiological measurement sensor including rechargeable battery and recharging circuit including a power connector configured to allow the sensor to be connected or docked with a recharging base ([0055]). Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have incorporated the recharging circuit including a power connector of Isaacson et al. into the medical sensor of Swedlow et al. since such modification would provide a battery charging circuit in order to be facilitate charging the device and coupling it to a docking station.	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Swedlow et al. in view of Isaacson et al. in view of Mannheimer et al. as applied to claim 1 above, and further in view of Morland et al. (USPN 2015/0245782- previously cited).
	Regarding claim 4, Swedlow et al. in view of Isaacson et al. fails to disclose said sensor is a capacitive sensor. Morland et al. discloses a capacitance sensor for detecting the presence of human tissue in the vicinity of medical sensor ([0024], [0045], [0064]). Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have incorporated the capacitive sensor of Morland et al. into the medical sensor of Swedlow et al. in view of Isaacson et al. since such modification would provide an .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swedlow et al. in view of Isaacson et al. in view of Mannheimer et al. as applied to claim 1, above, and further in view of Al-Ali et al. (USPN 7,377,794-previously cited).
	Regarding claim 7, while Swedlow et al. in view of Isaacson et al. discloses that upper and lower outer faces of said first device remain parallel to each other to allow the first device to be fastened to the finger, Swedlow et al. in view of Isaacson et al. fails to explicitly disclose that the inner faces of the device are angled in relation to each other accompanying a contour of the contact surfaces of the finger. Al Ali et al. disclose a finger clip oximeter wherein the clip housing includes two portions parallel top each other accommodating patient’s finger, and the inner faces of the finger clip are angled in relation to each other accompanying a contour of the contact surfaces of the finger (figure 46). Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have incorporated the feature that the inner faces of the device are angled in relation to each other accompanying a contour of the contact surfaces of the finger as taught by Ali-Ali et al. into the finger clip of Swedlow et al. in view of Isaacson et al., since such modification provides a finger clip with inner faces that are angled in relation to each other accompanying a contour of the contact surfaces of the finger in order to better accommodate patient’s finger. 
	Therefore, all the elements of Applicant's invention with respect to the specified claims are instantly disclosed or fully envisioned by the reference(s) cited above. It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4,6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Examiner, Art Unit 3791